Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
2.	This Office Action is an answer to an amendment received on 5/23/2002 wherein independent claims 1 and 11 are amended; claims 1-19 are pending. 
Foreign Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This pending application claims a Korean priority of 12/07/2018.
Response
4.	Based on applicant’s drawing FIG. 5, the claimed invention (as amended on 5/23/2022) is required that at a distance GZ 4, SOC must be higher “Ext Min SOC” level.  A change from a first SoC (first mode) to a second SoC (second mode) is common: during a trip, SoC is max after charging before a trip, then dropping to a lower level  during the trip (that vehicle only need a minimum/set threshold charging ability (SoC) at a destination – this is an amended limitation on 5/23/2022).
	It is common to finishing a trip before a vehicle’s SoC dropping lower than a minimum threshold (by estimating a travel distance) to guarantee a safely arrival without depleting a vehicle’s electric energy.
	Prior art rejections for pending claims 1-19 are withdrawn; therefore, applicant’s arguments are moot. New grounds of rejections are presented below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 10, and 11-12 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Schlote’s NPL, in view of Takagi (US Pat. 8,948,943 B2), and further in view of Asa H et al. (JP 2012236513 A). 
A. Per independent claims 1, and 11: Schlote suggests a method, and a hybrid vehicle to perform features:
- detecting, by a controller, a specific zone (i.e., a GREEN ZONE for enforce/law requirement – see Schlote, pg. 1575, col. I, 1st para).) related to discharge of exhaust gas ahead on a path (i.e., using GPS trajectory/path of a vehicle for a prediction, see Schlote, p. 1575, col. I , last para.), (seeresult was obtained by allowing only some hybrid vehicles to travel in ICE mode, according to a probability distribution that takes into account the distance between the current pollution level and the desired level (i.e., less hybrid vehicles will travel in ICE mode when the pollution is high.”);
- determining, by the controller, whether a current state of charge (SoC) of a battery is greater than a first value , (i.e., see Schlote, equation 16,  or querying by a vehicle’s controller “EV MODE DRIVING POSSIBLE?”);
when the current SoC is greater than the first value, driving, by the controller, in a first mode for charging the battery (i.e.,” remaining charge in the battery”  see Schlote,pg. 1580 col. I, 1st para.)  with power of an engine in a first section disposed before entrance into the specific zone/school zone (i.e., running with an HV mode before switching to an EV mode, (i.e., running with an EV/Hybrid mode based on a GPS signal  see Schlote p. 1576 Fig.4)  or  based on SoC level of a battery, see also Takagi col. 6 line 36 to col. 7 line 4; col. 8 lines 4-12, and claim 6)  claim 6, 8:4-12/;
upon entering a second section that corresponds to the specific zone, converting/”DYNAMIC SPEED LIMIT” (i.e., “our hybrid vehicle can only be switched to EV mode below 45 km/h.” see Schlote, p. 1583, col. II , 1st para.), by the controller, a current mode into a second mode for driving using power of a motor only (i.e., running with an EV mode by a GPS signal  see Schlote pp. 1576 Fig.4); and
reducing, by the controller, battery consumption using at least one step along with a change in the current SoC in the second section  (“use as little battery power as possible” see Schlote p. 1574 col. I para. 2-3).
	Schlote does not expressly disclose about switching back from from an EV mode to an HV mode; however Takagi teaches that claimed idea, (see Takagi, claim 6 “the controller switches the EV mode to the HV mode automatically,” based on an SoC level).
	Takagi suggests in claim 6 that after completing GREEN running with EV mode, the vehicle uses HV mode that clearly require a lower electric charge than an EV mode (underlined-amended phrase).
	A combination of Schlote with Takagi perform switching between an HV mode to and EV mode; however, they do not disclose a minimum SoC is required at the destination (i.e., at the end of a Green Zone). 
However, Asa H et al., disclose that a target value (a threshold level) can be used to compare to a vehicle’s SOC at a destination. Asa H et al disclose in claim 3 that ” 3. The electric vehicle according to claim 1, wherein the air conditioning mode switching control unit switches the modes based on a remaining travel distance to a destination in addition to the required air conditioning load and the remaining capacity. Air conditioning control device.
  The air conditioning mode switching control unit switches the modes so that the remaining capacity when the electric vehicle reaches a destination reaches a target value”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Schlote with Takagi and with Asa H et al., to disclose about a hybrid vehicle switching to an EV mode at a specific zone (e.g., a school zone) by using a GPS signal; then changing to an HV mode (after finishing a school zone with an operating battery before changing back to a hybrid mode to guarantee the vehicle can still function well) and having an advantage of running at a higher speed using that vehicle’s internal combustion engine.
B. Per dependent claim 10:  Schlote also suggests a non-transitory computer readable recording medium having recorded thereon a program for executing the driving control method of the hybrid vehicle (see Schlote, page 1578, col. II, 1st para.).
C. Per dependent claims 3, and 13:   The rationales and references for a rejection of claim 2 are incorporated.
A well-known concept of reducing battery consumption includes: blocking, by the controller, electric power load (i.e., stop using at least one load e.g., AC or heater based on a power/battery’s SoC level.
	This idea has been very familiar to one of ordinary skill in the art: saving/conserve power by blocking/not use at least one vehicle’s load: AC or heater (i.e., only selecting a load according to a vehicle’s battery SoC, see Takagi col. 1 lines 27-32).
E. Per dependent claims 4, and 14:   The rationales and references for a rejection of claim 3 are incorporated.
Applicant claims a familiar “reducing battery consumption” by: 
- preventing a use of a certain low-efficiency section: e.g., not using AC/heater (i.e., only selecting a “light” load according to a vehicle’s battery SoC to conserve energy).
	This claimed idea has been very familiar to one of ordinary skill in the art: saving power by blocking/not use several vehicle’s loads (see Takagi col. 1 lines 27-32).
F. Per dependent claims 5, and 15:   The rationales and references for a rejection of claim 3 are incorporated.
Schlote already suggests that a second range of travel includes more types of electric power loads for a vehicle (i.e., turning on head-light, radio, video, AC or heater for a specific zone according to an electricity budget allocation of a trip: relax a battery use or restrict utility uses – see Scholte, pg. 1583 col. II, 2nd para.) than the first range.
G. Per dependent claims 6, and 16:   The rationales and references for a rejection of claim 1 are incorporated.
	Schlote already suggests that a determination of SoC is made to know a current battery level for uses/comparisons, see Scholte, equation (16) on page 1581).
H. Per dependent claims 7, and 17:   The rationales and references for a rejection of claim 1 are incorporated.
Schlote already suggests that for a small zone, a value is determined based on a SoC for completing the second section in the second mode (i.e., an EV mode)  without driving of the engine assuming that the charging is performed in the first section because this is a hybrid vehicle.
	Schlote suggests a level of SoC is used for a determination/comparison (see Scholte, equation (16) on page 1581).
I. Per dependent claims 9, and 19:   The rationales and references for a rejection of claim 1 are incorporated.
Schlote also suggests that a specific/”GREEN” zone includes a zone in which reduction in exhaust gas discharging is reinforced or recommended (a trajectory may include a GREEN ZONE for enforce/law requirement – see Schlote, col. I, 1st para).
6.	Claims 8, and 18 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Schlote’s NPL, in view of Takagi, in view of Asa H et al, and in view of Palanisamy (US Pat. 6,518,732 B2). 
The rationales and references for a rejection of claim 1 are incorporated.
Schlote, Asa H et al., and Takagi do not expressly disclose a step of outputting, by the controller, function limit guidance information via the reduction of battery consumption; however, this is a familiar output from a monitor screen /text or from a vehicle’s speaker to alert a driver of a current SoC level (see Palanisamy col. 3 lines 5-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Schlote, Asa H et al and Takagi with Palanisamy to disclose a step of alerting a driver by text/voice relating to a vehicle’s battery condition since this would decide whether a vehicle can arrive at a planned destination or not.
Conclusion
7.	Pending claims 1-19 are rejected. 
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 9:30 am - 6:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662